DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note). 
OATH/DECLARATION
The receipt of Oath/Declaration is acknowledged.
DRAWINGS
The drawing(s) filed on September 07, 2021 are accepted by the Examiner.
 STATUS OF CLAIMS
Claims 1–21 are pending in this application.
  INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on February 10, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided an explanation of reference of the cited document(s) on page(s) one of the specification.
OBJECTIONS                            
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
  ISSUES UNDER 35 U.S.C. § 112
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“an upload unit” in claim(s) 1 and 21.
“a display control unit” in claim(s) 1, 13, 15 and 21.
“a generation unit” in claim(s) 1. 
“a display unit” in claim(s) 1, 13–15, 20 and 21.
“a reading unit” in claim(s) 1 and 21.
“an access unit” in claim(s) 1, 10 and 11.
“a download unit” in claim(s) 1 and 12. 
“a setting unit” in claim(s) 5–7. 
“a storage unit” in claim(s) 9 and 10.
“a detection unit” in claim(s) 17 and 18.
“a generation unit” in claim(s) 20.
“a transmission unit” in claim(s) 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a)	Claim(s) 1 and 21: ‘an upload unit configured to upload’ corresponds to Fig. 3 – element 302 and Fig. 5. – step S506. the determined upload URL to the MFP 101 (step S505) and the MFP 101 uploads the scanned file stored in step S502 to the specified URL (step S506), implemented by CPU 302, Applicant Pub ¶ [0046].
(b)	Claim(s) 1, 13, 15 and 21: ‘a display control unit configured to obtain an access code’ corresponds to Fig. 1  – element 302. A CPU 302 comprehensively controls the MFP 101 by executing a program stored in the ROM 304 on the RAM 305 in accordance with a user's instruction received via the operation panel 303, Applicant Pub ¶ [0032].
(c)	Claim(s) 1: ‘a generation unit’ corresponds to Fig. 5 – step 510. the management server 105 starts a QR code generation program stored in the hard disk 405 of the management server 105, converts the created signed URL into a QR code (step S510), and transmits the QR code to the MFP 101 (step S511). The MFP 101 displays the QR code transmitted from the management server 105 on the operation panel 303 so that it can be read from an external unit (step S512). FIG. 13 illustrates a state in which the QR code is displayed, and a message prompting the user of the portable terminal 104 to read the QR code is displayed, implemented by CPU 402 of Fig. 4, Applicant Pub ¶ [0051].
(d)	Claim(s) 1, 13–15, 20 and 21: ‘a display unit’ corresponds to Fig. 3 – element 303. The operation panel 303 is configured to include keys and a touch pad for the user to operate, and a display unit for displaying images and various information to the user., Applicant Pub ¶ [0032].
(e)	Claim(s) 1 and 21: ‘a reading unit configured to read’ corresponds to Fig. 3 – element 306. The reading apparatus 306 includes an optical sensor for optically reading an original image, Applicant Pub ¶ [0033].
(f)	Claim(s) 1, 10 and 11: ‘an access unit configured to obtain’ corresponds to Fig. 2 – element 202 and Fig. 6 – step 605. After the activation of the QR code reading program, the portable terminal 104 captures and reads the QR code displayed on the operation panel 303 of the MIT 101 by the imaging apparatus 210 (step S602), and extracts a signed URL for download from the read data (step S603). The portable terminal 104, by the QR code reading program, starts a Web browser program stored in the non-volatile memory 205 (step S604). The portable terminal 104, by the started Web browser program, accesses the storage server 106 by specifying a signed URL (step S605), implemented by CPU 202, Applicant Pub ¶ [0055].
(g)	Claim(s) 1 and 12: ‘a download unit configured to download’ corresponds to Fig. 7 – step S608 and Fig. 2 – element 202. a sequence in which the user reads the QR code displayed on the operation panel 303 of the MFP 101 by the portable terminal 104 and downloads and stores the scanned file from the storage server 106 will be described with reference to FIG. 6, Implemented by CPU 202, Applicant Pub ¶ [0053].
(h)	Claim(s) 5–7: ‘a setting unit configured to set’ corresponds to Fig. 4 – element 402 and Fig. 8 – step S508. The management server 105 sets the validity period for creating the signed URL based on a validity period management table 1100 as illustrated in FIG. 11 (step S508). Implemented by CPU 402, Applicant Pub ¶ [0050].
(i)	Claim(s) 9 and 10: ‘a storage unit configured to store’ corresponds to Fig. 4 – element 405. the hard disk 405 of the management server 105 stores a program for creating an upload URL (Uniform Resource Locator) and a signed URL. The upload URL is used when the MFP 101 uploads a scanned file to the storage server 106. The signed URL is used by the portable terminal 104 when the storage server 106 accesses an uploaded scanned file. The hard disk 405 of the management server 105 stores a program for generating a two-dimensional bar code from a URL, and in the present embodiment, generates a two-dimensional bar code from a signed URL, Applicant Pub ¶ [0038].
(j)	Claim(s) 17 and 18: ‘a detection unit configured to detect’ corresponds to Fig. 7 – step 703. The storage server 106 notifies the MFP 101 that the access log file has been updated (step S703). The access monitoring program of the MFP 101 detects that the signed URL has been accessed by the notification of an update of the access log file. Implemented by CPU 302, Applicant Pub ¶ [0061].
(k)	Claim(s) 20: ‘a generation unit configured to generate’ corresponds to Fig. 5 – step 510. the management server 105 starts a QR code generation program stored in the hard disk 405 of the management server 105, converts the created signed URL into a QR code (step S510), and transmits the QR code to the MFP 101 (step S511). The MFP 101 displays the QR code transmitted from the management server 105 on the operation panel 303 so that it can be read from an external unit (step S512). FIG. 13 illustrates a state in which the QR code is displayed, and a message prompting the user of the portable terminal 104 to read the QR code is displayed, implemented by CPU 402 of Fig. 4, Applicant Pub ¶ [0051].
(l)	Claim(s) 20: ‘a transmission unit configured to transmit’ corresponds to Fig. 4 – element 409. Data is transmitted and received between the blocks in FIG. 4 via a system bus 408. An I/F apparatus 409 transmit and receives data to and from devices on the same network or the Internet using a protocol such as a TCP/IP via a wireless LAN or a wired LAN that is compatible with a standard such as IEEE 80211a, Applicant Pub ¶ [0037].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
ART REJECTIONS
Obviousness Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2 and 19–21 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2021/0211553 (published 08 July 2021) (“Kobayashi”) in view of JP–6339167–B2 to Nagai, as evidenced by the English language machine translation of Nagai (hereinafter referred to as “English language machine translation of Nagai”).
Note that English language machine translation of Nagai (6339167) was provided by Applicant in the September 07, 2021 Information Disclosure Statement (IDS).
Claims 3–5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2021/0211553 (published 08 July 2021) (“Kobayashi”) in view of JP 6339167 to Nagai, as evidenced by the English language machine translation of Nagai (hereinafter referred to as “English language machine translation of Nagai”) and further in view of US Patent Application Publication 2016/0373462 (published 22 December 2016) (Wang et al.) (hereinafter referred to as “Wang”).
With respect to claim 1, Kobayashi discloses a system (Fig. 1 – an image forming system 1 …) including a reading apparatus (Fig. 1 – element 100 image forming apparatus …) operable to read an original image (Para [0048]; Fig. 1 – image reading unit (reader) 200 reads an image …), a server (Fig. 1 – element 400 server …), and a portable terminal (Para [0078; Fig. 1 – element 300 user terminal, wherein user terminal 300 is, for example, a smartphone, a tablet terminal, a personal computer, or the like …), the reading apparatus (Fig. 1 – element 100 image forming apparatus …) comprising: 
an upload unit configured to upload to the server a scanned file obtained by scanning an original image (¶ [0082]; Fig. 7 – see at least ACT1–1; scanning an original image and uploading the acquired image data to the server 400 (ACT 3–1) …); and 
a display control unit configured to obtain an access code which is for accessing an upload destination of the scanned file (¶¶ [0085–0087]; Fig. 7 – see at least ACT 6–1; wherein in the image forming apparatus 100, the external interface 151 acquires the URL notification information transmitted by the server 400 …) and is generated by a generation unit (¶ [0087]; Fig. 7 – wherein the creating unit 1004 creates a two-dimensional information code representing the URL based on the URL acquired by the processing unit 1002 (ACT 7–1) …) and to display the generated access code on a display unit (¶ [0088]; Fig. 7 – display the acquired two-dimensional information code (ACT 8–1) …); 
the portable terminal (¶ [0078]; Fig. 1 – element 300 user terminal, wherein user terminal 300 is, for example, a smartphone, a tablet terminal, a personal computer, or the like …) comprising: 
a reading unit configured to read the access code displayed on the display unit (¶ [0090]; Fig. 8 – wherein the user terminal 300 acquires the two-dimensional information code displayed on the display 110 of the image forming apparatus 100 by reading the two-dimensional information code (ACT 1-2) …); 
an access unit configured to obtain information indicating an upload destination of the scanned file based on the reading by the reading unit and, using the obtained information, access the upload destination of the scanned file (¶¶ [0091–0093]; wherein the user terminal 300 uses the acquired two-dimensional information code to create an image data request for requesting image data (ACT 2–2). For example, the user terminal 300 uses the URL indicated by the two-dimensional information code to create an image data request for requesting image data. The user terminal 300 transmits the created image data request to the server 400 (ACT 3–2). In the server 400, the external interface 401 acquires the image data request transmitted by the user terminal 300. The processing unit 4002 acquires the image data request from the external interface 401. The processing unit 4002 acquires accessible image data by using the storage destination folder and the filename indicated by the URL designated in the acquired image data request …) ; and 
a download unit configured to download the scanned file from the upload destination of the scanned file accessed by the access unit (¶¶ [0100, 0102 and 0103]; Fig. 8 – wherein the external interface 401 acquires the image data acquisition response output by the creating unit 4004 {wherein the acquiring of the data corresponds to the claimed limitation of ‘downloading the file’} and transmits the acquired image data acquisition response to the user terminal 300 (ACT 10-2)  and the user terminal 300 receives the image data acquisition response transmitted by the server 400. The user terminal 300 acquires the image data included in the received image data acquisition response …).
However, Kobayashi fails to explicitly disclose wherein the information indicating the upload destination of the scanned file includes authentication information related to an access of the upload destination of the scanned file.
English language machine translation of Nagai, working in the same field of endeavor, recognizes this problem and teaches wherein the information indicating the upload destination of the scanned file includes authentication information related to an access of the upload destination of the scanned file (Page 7, lines 19–27; wherein the file name assigning unit 112 of the MFP 10 assigns access restriction information for restricting access to the electronic file to the electronic file converted by the electronic file conversion unit 111 in addition to the file name of the electronic file. May be. As this access restriction information, for example, information that only the user can know, such as a personal identification number, date and time of scanning, or an identification number of the MFP 10 is set. Specifically, the MFP 10 receives the setting of access restriction information from the user via the operation panel 13. Then, the electronic file upload unit 113 uploads the file name and access restriction information to the Internet server 20 together with the electronic file …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Kobayashi to apply authentication information related to an access of the upload destination of the scanned file as taught by English language machine translation of Nagai since doing so would have predictably and advantageously allows to prevent a third party other than the authorized user from obtaining the electronic file illegally (See at least Page 8, lines 5–8 of English language machine translation of Nagai).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 2, which claim 1 is incorporated, Kobayashi discloses wherein the generation unit generates an access code that includes information indicating the upload destination of the scanned file (¶ [0087]; Fig. 7 – wherein the creating unit 1004 creates a two-dimensional information code representing the URL based on the URL acquired by the processing unit 1002 (ACT 7–1) …).
With respect to claim 19, which claim 1 is incorporated, Kobayashi discloses wherein the access code is a two-dimensional barcode (¶ [0087]; Fig. 7 – wherein the creating unit 1004 creates a two-dimensional information code representing the URL based on the URL acquired by the processing unit 1002 (ACT 7–1) …).
With respect to claim 20, Kobayashi discloses a server (Fig. 1 – element 400 server …) capable of communicating with a reading apparatus (Fig. 1 – element 100 image forming apparatus ¶ [0022]; wherein the image forming apparatus 100, the user terminal 300, and the server 400 are communicably connected to each other via a network 500  …) operable to read an original image (¶ [0048]; Fig. 1 – image reading unit (reader) 200 reads an image …), the server comprising: 
a generation unit configured to generate an access code for accessing an upload destination of a scanned file obtained by scanning an original image in the reading apparatus (¶ [0084]; Fig. 7 – wherein in the server 400, the creating unit 4004 acquires the URL indicating the storage destination folder of the image data stored in the storage device 403 by the processing unit 4002 and the file name. The creating unit 4004 creates URL notification information including the acquired URL and addressed to the image forming apparatus 100 (ACT 5-1) …); and 
a transmission unit configured to transmit to the reading apparatus the access code generated by the generation unit (¶ [0085]; Fig. 7 – wherein in the server 400, the creating unit 4004 outputs the created URL notification information to the external interface 401. The external interface 401 acquires the URL notification information output by the creating unit 4004 and transmits the acquired URL notification information to the user terminal 300 (ACT 6-1) …) to cause the access code to be displayed on the display unit of the reading apparatus (¶ [0088]; Fig. 7 – display the acquired two-dimensional information code (ACT 8–1) …) so the access code can be read from an external unit (¶ [0090]; Fig. 8 – wherein the user terminal 300 acquires the two-dimensional information code displayed on the display 110 of the image forming apparatus 100 by reading the two-dimensional information code (ACT 1-2)  …).
However, Kobayashi fails to explicitly disclose wherein the information indicating the upload destination of the scanned file includes authentication information related to an access to the upload destination of the scanned file.
English language machine translation of Nagai, working in the same field of endeavor, recognizes this problem and teaches wherein the information indicating the upload destination of the scanned file includes authentication information related to an access to the upload destination of the scanned file (Page 7, lines 19–27; wherein the file name assigning unit 112 of the MFP 10 assigns access restriction information for restricting access to the electronic file to the electronic file converted by the electronic file conversion unit 111 in addition to the file name of the electronic file. May be. As this access restriction information, for example, information that only the user can know, such as a personal identification number, date and time of scanning, or an identification number of the MFP 10 is set. Specifically, the MFP 10 receives the setting of access restriction information from the user via the operation panel 13. Then, the electronic file upload unit 113 uploads the file name and access restriction information to the Internet server 20 together with the electronic file …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Kobayashi to apply authentication information related to an access of the upload destination of the scanned file as taught by English language machine translation of Nagai since doing so would have predictably and advantageously allows to prevent a third party other than the authorized user from obtaining the electronic file illegally (See at least Page 8, lines 5–8 of English language machine translation of Nagai).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 21, Kobayashi discloses a reading apparatus (¶ [0022] Fig. 1 – element 100 image forming apparatus; wherein the image forming apparatus 100, the user terminal 300, and the server 400 are communicably connected to each other via a network 500 …) capable of communicating with a server (Fig. 1 – element 400 server …), the reading apparatus comprising: 
a reading unit configured to scan an original image  (¶ [0048]; Fig. 1 – image reading unit (reader) 200 reads an image …); 
an upload unit configured to upload to the server a scanned file obtained by scanning an original image by the reading unit (¶ [0082]; Fig. 7 – see at least ACT1–1; scanning an original image and uploads the acquired image data to the server 400 (ACT 3–1) …); and 
a display control unit configured to obtain an access code which is for accessing an upload destination of the scanned file (¶¶ [0085–0087]; Fig. 7 – see at least ACT 6–1; wherein in the image forming apparatus 100, the external interface 151 acquires the URL notification information transmitted by the server 400 …) and is generated by a generation unit (¶ [0087]; Fig. 7 – wherein the creating unit 1004 creates a two-dimensional information code representing the URL based on the URL acquired by the processing unit 1002 (ACT 7–1) …) and to display the generated access code on a display unit (¶ [0088]; Fig. 7 – display the acquired two-dimensional information code (ACT 8–1) …) so that the access code can be read from an external unit (¶ [0090]; Fig. 8 – wherein the user terminal 300 acquires the two-dimensional information code displayed on the display 110 of the image forming apparatus 100 by reading the two-dimensional information code (ACT 1-2)  …).
However, Kobayashi fails to explicitly disclose the information indicating the upload destination of the scanned file includes authentication information related to an access to the upload destination of the scanned file.
English language machine translation of Nagai, working in the same field of endeavor, recognizes this problem and teaches wherein the information indicating the upload destination of the scanned file includes authentication information related to an access to the upload destination of the scanned file (Page 7, lines 19–27; wherein the file name assigning unit 112 of the MFP 10 assigns access restriction information for restricting access to the electronic file to the electronic file converted by the electronic file conversion unit 111 in addition to the file name of the electronic file. May be. As this access restriction information, for example, information that only the user can know, such as a personal identification number, date and time of scanning, or an identification number of the MFP 10 is set. Specifically, the MFP 10 receives the setting of access restriction information from the user via the operation panel 13. Then, the electronic file upload unit 113 uploads the file name and access restriction information to the Internet server 20 together with the electronic file …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Kobayashi to apply authentication information related to an access of the upload destination of the scanned file as taught by English language machine translation of Nagai since doing so would have predictably and advantageously allows to prevent a third party other than the authorized user from obtaining the electronic file illegally (See at least Page 8, lines 5–8 of English language machine translation of Nagai).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Claims 3–5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2021/0211553 (published 08 July 2021) (“Kobayashi”) in view of JP 6339167 to Nagai, as evidenced by the English language machine translation of Nagai (hereinafter referred to as “English language machine translation of Nagai”) and further in view of US Patent Application Publication 2016/0373462 (published 22 December 2016) (Wang et al.) (hereinafter referred to as “Wang”).
With respect to claim 3, which claim 1 is incorporated, Kobayashi disclose wherein the information indicating the upload destination of the scanned file is a URL (Uniform Resource Locator) (¶¶ [0085–0087]; Fig. 7 – see at least ACT 6–1; wherein in the image forming apparatus 100, the external interface 151 acquires the URL notification information transmitted by the server 400 …).
However, neither Kobayashi nor English language machine translation of Nagai fails to explicitly discloses a signed URL.
However, Wang, working in the same field of endeavor, recognizes this problem and teaches a signed URL (Uniform Resource Locator) (¶ [0062]; Fig. 5 and Fig. 6 – [an example of a signed URL based on the complete URL of FIG. 5 ] wherein the signed URL 602 comprises a base URL and a query string as before, and also includes signing information used for access control and/or verification purposes. The signing information comprises client string 603, expires value 604, signature string 605, and keyID string 606 …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Kobayashi in view of English language machine translation of Nagai to apply a signed URL as taught by Wang since doing so would have predictably and advantageously allows to provide signing information comprises a URL template and an access condition, means for verifying the request based on the signing information, and means for providing access to a set of the content items for a party associated with the request when the request is verified (See at least Wang ¶[0084]).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 4, which claim 3 is incorporated, Kobayashi fails to explicitly discloses wherein the authentication information includes a validity period.
However, English language machine translation of Nagai, working in the same field of endeavor, recognizes this problem and teaches the authentication information includes a validity period (Page 8, lines 9–15; wherein the access restriction information may include an accessible period or the number of accessible times of the electronic file …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Kobayashi to apply a validity period within the authentication information as taught by English language machine translation of Nagai since doing so would have predictably and advantageously allows to prevent a third party other than the authorized user from obtaining the electronic file illegally (See at least Page 8, lines 5–8 of English language machine translation of Nagai).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 5, which claim 4 is incorporated, Kobayashi fails to explicitly discloses a setting unit configured to set the validity period.
However, English language machine translation of Nagai, working in the same field of endeavor, recognizes this problem and teaches a setting unit configured to set the validity period (Page 8, lines 9–15; wherein the MFP 10 receives the setting of access restriction information from the user via the operation panel 13. If it is an accessible period, it can be set by the user, for example, within 5 minutes from the scan of the document, and if it can be accessed, for example, once. Then, the electronic file upload unit 113 uploads the set accessible period or accessible number of times to the Internet server 20 together with the electronic file…).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Kobayashi to apply a setting unit configured to set the validity period as taught by English language machine translation of Nagai since doing so would have predictably and advantageously allows to prevent a third party other than the authorized user from obtaining the electronic file illegally (See at least Page 8, lines 5–8 of English language machine translation of Nagai).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 12, which claim 3 is incorporated, Kobayashi discloses wherein the download unit is configured to download the scanned file from the upload destination of the scanned file (¶¶ [0100, 0102 and 0103]; Fig. 8 – wherein In the server 400, the creating unit 4004 outputs the created image data acquisition response to the external interface 401. The external interface 401 acquires the image data acquisition response output by the creating unit 4004 and transmits the acquired image data acquisition response to the user terminal 300 (ACT 10-2)  and The user terminal 300 receives the image data acquisition response transmitted by the server 400. The user terminal 300 acquires the image data included in the received image data acquisition response …)
However, neither Kobayashi  nor English language machine translation of Nagai appears to explicitly disclose accessing content based on a result of a verification of an access of the signed URL.
Wang, working in the same field of endeavor, recognizes this problem and teaches accessing content based on a result of a verification of an access of the signed URL (¶ [0081]; Fig. 9 – the signing information includes a URL template and an access condition. The content may be stored in memory (e.g., memory 250). At block 904, the request is verified based on the signing information. In other words, the request is validated by comparing at least a part of the request to the signing information. In block 906, access to the content is provided to a party (e.g., client) associated with the request when the request is verified. If the request is not verified (or validated), the content is not provided …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Kobayashi in view of English language machine translation of Nagai to accessing content based on a result of a verification of an access as taught by Wang since doing so would have predictably and advantageously allows to provide signing information comprises a URL template and an access condition, means for verifying the request based on the signing information, and means for providing access to a set of the content items for a party associated with the request when the request is verified (See at least Wang, ¶ [0084]).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Summary
Claims 1–5, 12 and 19–21 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
ALLOWABLE SUBJECT MATTER
Claims 6–11 and 13–18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 6–11 and 13–18 contain subject matter that is not disclosed or made obvious in the cited art.
In regard to claim 6, when considering claim 6 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] wherein the setting unit is configured to set the validity period based on at least one of information of the scanned file and a communication environment related to a download of the scanned file.”
In regard to claims 7–11, claims 7–11 depends on objected claim 6. Therefore, by virtue of their dependency, claims 7–11 are also indicated as objected subject matter.
In regard to claim 13, when considering claim 13 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] wherein the display control unit, in a case where a condition is satisfied, is configured to delete the access code displayed on the display unit.”
In regard to claims 14–18, claims 14–18 depends on objected claim 13. Therefore, by virtue of their dependency, claims 14–18 are also indicated as objected subject matter.
  ADDITIONAL CITATIONS
The following table lists several references that are relevant to the subject matter claimed and disclosed in this Application. The references are not relied on by the Examiner, but are provided to assist the Applicant in responding to this Office action.
Citation
Relevance
Mino (2020/0285432)
Describes an image forming apparatus has an acquisition module (222) that is provided for accessing a storage area on the Internet with unlimited access authority specified by the user, and is provided for acquiring a first data format that is provided by the information processing apparatus as print data. A writing module is provided for writing a second data format that is processed by the own device among the acquired first data formats to the storage area. A download module (224) is provided for downloading the print data, when the print data in the second data format is stored in the storage area. An image is displayed on the display module of the information processing apparatus.
Tanaka (2013/0083362)
Describes an information processing apparatus has an acquiring controller that is configured to acquire a file. Another acquiring controller is configured to acquire area information to indicate a storage area on a storage medium. A generating controller is configured to generate another file with an additional information area in which additional information is stored. A storing controller is configured to store the area information as the additional information. A preparing controller is configured to prepare code data to indicate the area information acquired by the latter acquiring controller.
Saito (2017/0094101)
Describes a system (6) has a controller i.e. CPU (222), for storing an original image data at original image storage position in an image data storage. The controller transmits code data through a network interface (210) to an image processing device, receives a target image data request through the network interface from a terminal device that has acquired the target image position information by reading the code image displayed on the processing device and transmits the target image data through the interface to the terminal device in response to receiving the target image data request.

Table 1
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672